DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on October 27, 2020.  These drawings are acceptable.

Reasons for Allowance
Claims 1-5 are allowed.
The following is an examiner’s statement of reasons for allowance.  The swim fin as claimed is not shown or suggested in the prior art because of the use of a swim fin which includes a foot pocket having a plurality of orifices that are disposed about dorsal and plantar portions of said foot pocket, a plurality of orifice flaps that are fixedly attached to said foot pocket orifices which are disposed in a plantar location, a fin blade having a plurality of orifices, and a plurality of fixedly attached orifice flaps that are disposed about said fin blade orifices which are disposed in a plantar location.
The prior art as disclosed by Maresh (US 11,135,480, US 10,525,307 and        US 9,764,192) shows the use of a swim fin having a plurality of removably attached, elongated, socketed articulating members that are disposed on a fin blade.  McCarthy (US 6,371,821) discloses a swim fin with a foot pocket having a plurality of orifices in a dorsal portion of said foot pocket.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




July 18, 2022


/LARS A OLSON/Primary Examiner, Art Unit 3617